Title: From Benjamin Franklin to John Bartram, 11 January 1770
From: Franklin, Benjamin
To: Bartram, John


My ever dear Friend:
London, Jan. 11, 1770.
I received your kind letter of Nov. 29, with the parcel of seeds, for which I am greatly obliged to you. I cannot make you adequate returns, in kind; but I send you, however, some of the true Rhubarb seed, which you desire. I had it from Mr. Inglish, who lately received a medal, of the Society of Arts, for propagating it. I send, also, some green dry Pease, highly esteemed here as the best for making pease soup; and also some Chinese Garavances, with Father Navaretta’s account of the universal use of a cheese made of them, in China, which so excited my curiosity, that I caused inquiry to be made of Mr. Flint, who lived many years there, in what manner the cheese was made; and I send you his answer. I have since learnt, that some runnings of salt (I suppose runnet) is put into water when the meal is in it, to turn it to curds.
I think we have Garavances with us; but I know not whether they are the same with these, which actually came from China, and are what the Tau-fu is made of. They are said to be of great increase.
I shall inquire of Mr. Collinson for your Journal. I see that of East Florida is printed with Stork’s Account. My love to good Mrs. Bartram, and your children. With sincere esteem, I am ever, my dear friend, Yours affectionately,
B. Franklin
